tcmemo_2008_249 united_states tax_court david a hughes petitioner v commissioner of internal revenue respondent docket no filed date p claimed numerous deductions on hi sec_2001 federal_income_tax return and did not include distribution income in his taxable_income r determined a deficiency an addition_to_tax pursuant to sec_6651 i r c and an accuracy-related_penalty pursuant to sec_6662 i r c held p is liable for the deficiency the addition_to_tax and the accuracy-related_penalty david a hughes pro_se susan s hu for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a federal_income_tax deficiency an addition_to_tax under sec_6651 and a penalty under sec_6662 that respondent determined with respect to petitioner’ sec_2001 tax_year the issues for decision are whether petitioner is entitled to dollar_figure of deductions for unreimbursed employee business_expenses tax preparation fees tax_advice job search expenses and medical and dental expenses claimed on schedule a itemized_deductions whether petitioner is entitled to deductions of dollar_figure for expenses related to pension and profit-sharing_plans and dollar_figure for depreciation and sec_179 expenses claimed on schedule c profit or loss from business whether the dollar_figure in distributions that petitioner received from wescom credit_union is includable in his taxable_income whether petitioner is liable for the 10-percent additional tax under sec_72 whether petitioner is liable under sec_6651 for a dollar_figure addition_to_tax and 1all section references are to the internal_revenue_code_of_1986 as amended an in effect for the tax_year at issue the rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable under sec_6662 for a dollar_figure accuracy-related_penalty findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in california petitioner filed hi sec_2001 form_1040 u s individual_income_tax_return with respondent on date on his return petitioner reported receiving dollar_figure in distributions from wescom credit_union in petitioner also claimed deductions on schedule a and schedule c on schedule a petitioner deducted inter alia dollar_figure for unreimbursed employee business_expenses specifically dollar_figure for vehicle expenses dollar_figure for nonovernight travel_expenses dollar_figure for overnight travel_expenses dollar_figure for other business_expenses and dollar_figure for meals and entertainment_expenses dollar_figure for tax preparation fees dollar_figure for tax_advice and dollar_figure for job search expenses on schedule c he deducted among other things dollar_figure for expenses related to pension and profit- sharing plans and dollar_figure for depreciation and sec_179 expenses on date respondent issued a notice_of_deficiency to petitioner for hi sec_2001 tax_year petitioner filed a timely petition with this court on date therein he states that the company i was employed by was purchased by another company and has been unable to supply t e policy for the year in question he had gone through a divorse sic and spouse at the time will not supply copies of important tax info in their care and several personnal sic address changes as well as divorse sic and time passed caused some information to be misplaced he also asserts that any penalties due for any_tax that may be due should be waived since there was no malace sic simply errors a trial was held on date in los angeles california opinion i whether petitioner is entitled to deductions claimed on schedules a and c deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deductions 503_us_79 as part of their burden taxpayers must substantiate the amount of their claimed deductions a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs even when a taxpayer is unable to substantiate the amount of a deduction the court may still allow the deduction or a portion thereof if there is an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 in those instances the court may estimate the allowable expense bearing heavily if appropriate against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite the cohan_rule does not apply however with respect to deductions that are subject_to the strict substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner claimed a variety of deductions on hi sec_2001 return each of which has its own specific rules and requirements although we will address each of them in turn petitioner is ultimately unable to establish entitlement to any of them because he has failed to provide any substantiating evidence a unreimbursed employee business_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 290_us_111 services performed as an employee generally constitute a trade_or_business for purposes of sec_162 91_tc_352 however if an employee’s expenses are reimbursable by his or her employer those expenses are not necessary and cannot be deducted 788_f2d_1406 9th cir affg tcmemo_1984_533 as mentioned certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan_rule 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or evidence sufficient to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language b tax preparation fees and tax_advice sec_212 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax c job search expenses sec_162 allows a taxpayer to deduct expenses_incurred in searching for new employment within the same trade_or_business see 54_tc_374 see also murata v commissioner tcmemo_1996_321 a deduction is not allowed for expenses_incurred while seeking employment in a new trade_or_business see 20_tc_511 d employer contributions to pension or profit-sharing_plans an employer’s contributions to pension or profit-sharing_plans are not deductible under sec_404 unless they are deductible under sec_162 as ordinary and necessary expenses see 501_f2d_675 7th cir sec_1_404_a_-1 income_tax regs sec_162 allows as a deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered e depreciation and sec_179 expense a taxpayer may elect to deduct as a current_expense the cost within certain dollar limitations of any sec_179 property that is used in an active trade_or_business and placed_in_service during the taxable_year sec_179 b d see sec_1_179-4 income_tax regs the election must specify the total sec_179 expense deduction claimed and the portion of that deduction allocable to each specific item sec_179 sec_1_179-5 income_tax regs the taxpayer must make a separate election for each taxable_year and such election must be made on the first income_tax return for the taxable_year to which the election applies sec_179 sec_1 a income_tax regs the taxpayer must also maintain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs a taxpayer who fails to make the election is not entitled to sec_179 treatment see jackson v commissioner tcmemo_2008_70 visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir f petitioner failed to substantiate the amounts of the deductions he claimed on schedules a and c there is no evidence of record to substantiate any of petitioner’s claimed deductions petitioner admits as much at trial he claimed that his accountant has the necessary evidence in his petition he asserts that his former spouse or the acquirer of his former employer has the evidence or that it was simply misplaced even assuming that substantiating evidence exists and is in the possession of third parties petitioner has had ample time to collect it but has failed to do so if the third parties were uncooperative rule permitted petitioner to issue subpoenas duces tecum that would have required third parties to appear at trial and bring written records in addition there is no indication that petitioner made an election under sec_179 petitioner sought a continuance only days before the trial session ostensibly to permit him to locate the documents necessary to substantiate his deductions because petitioner had in respondent’s opinion not cooperated in the pretrial process respondent opposed the continuance the court then denied the continuance but set the trial for a date days later to provide petitioner time to locate his documents nevertheless no documents were forthcoming at the trial accordingly our conclusion is inescapable petitioner has failed to demonstrate entitlement to any of the deductions at issue 2at trial the parties mentioned that petitioner may have reported his dollar_figure deduction for pension and profit-sharing_plans incorrectly and that he may have intended to claim that amount as a deduction for rental expenses for business machinery vehicles and equipment there is no evidence to substantiate that deduction either in addition as a result of petitioner’s failure to demonstrate entitlement to the deductions described above a portion of his deduction for medical and dental expenses must be disallowed sec_213 allows for the deduction of personal medical and dental expenses to the extent that they exceed percent of the taxpayer’s adjusted_gross_income agi in light of our conclusion above petitioner’s agi and 5-percent floor continued ii whether the dollar_figure in distributions petitioner received from wescom credit_union should be included in his taxable_income sec_63 generally defines taxable_income as gross_income minus deductions sec_61 in turn specifies that except as otherwise provided gross_income includes all income from whatever source derived generally income from annuities and pensions is included in gross_income sec_61 sec_72 further provides that distributions from qualified_retirement_plans are included in gross_income see sec_72 sec_402 in addition a taxpayer who receives a distribution from a qualified_retirement_plan before attaining the age of is generally subject_to an additional 10-percent tax pursuant to sec_72 on the amount of the distribution unless the taxpayer can prove that an exception under sec_72 applies see 114_tc_259 the commissioner’s determination_of_a_deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a continued must be adjusted upward which precludes petitioner from deducting the entire amount of medical and dental expenses reported on hi sec_2001 return welch v helvering u s pincite although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not satisfied the prerequisites under sec_7491 and for such a shift petitioner concedes that he received distributions from pensions and annuities in the amount of dollar_figure in the taxable_year from wescom credit_union on his federal_income_tax return he reported receiving that amount as total ira_distributions but he did not include it in his gross_income at trial he stated that he invested the money into his business and that his accountant had told him that he would have losses to offset the distribution income these are not reasons to exclude the distributions from petitioner’s gross_income and petitioner has not otherwise met his burden of proving that respondent’s determination_of_a_deficiency is improper accordingly we will sustain the deficiency determined by respondent with respect to the dollar_figure in distributions received from wescom credit_union in we will also sustain respondent’s imposition of a 10-percent additional tax under sec_72 for petitioner’s early distributions from a qualified_retirement_plan petitioner does not dispute that he was under the age of when he received the distributions and has not otherwise disputed the additional tax or shown that an exception under sec_72 applies iii sec_6651 addition_to_tax respondent determined that petitioner was liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 pursuant to sec_7491 respondent has the burden of production with respect to this addition_to_tax and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 petitioner concedes that he filed hi sec_2001 federal_income_tax return on date--well beyond the date due_date moreover he has not disputed the addition_to_tax or presented any evidence to suggest that his failure_to_file timely was due to reasonable_cause accordingly we shall sustain respondent’s imposition of the addition_to_tax under sec_6651 iv sec_6662 penalty respondent determined that petitioner was liable for a penalty under sec_6662 respondent bears the burden of production with respect to petitioner’s liability for that penalty see sec_7491 this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to one of the causes listed in subsection b one such cause is negligence or disregard of rules or regulations with negligence including any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs another cause is any substantial_understatement_of_income_tax defined for individuals as an understatement that exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 d a there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide further that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent asserts that petitioner is liable for the sec_6662 penalty because there has been a substantial_understatement_of_income_tax and because he acted with negligence and disregard of the rules respondent explains that petitioner has failed to provide respondent with evidence that he maintained books_or_records on hi sec_2001 return petitioner indicated that the total_tax due was dollar_figure respondent determined a deficiency of dollar_figure petitioner’s understatement_of_tax is substantial under sec_6662 because it exceeds dollar_figure and is greater than percent of the amount required to be shown on the return although petitioner argues in his petition that the penalties should be waived because he did not act with malice he has not shown that he acted with reasonable_cause or in good_faith which is the proper statutory test accordingly we sustain respondent’s determination that petitioner is liable for the sec_6662 penalty for the tax_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
